                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            December 17, 2018
                        UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

LA MIRAGE HOMEOWNERS                       §
ASSOCIATION, INC.,                         §
                                           §
        Plaintiff,                         §
VS.                                        § CIVIL ACTION NO. 2:18-CV-283
                                           §
COLONY INSURANCE COMPANY, et               §
al,                                        §
                                           §
        Defendants.                        §

                     ORDER DENYING MOTION TO REMAND

      After sustaining property damage in Hurricane Harvey, Plaintiff La Mirage

Homeowners Association Inc. sued its insurance companies, Defendants Colony

Insurance Company and AXIS Surplus Insurance Company, stating state law claims for

policy proceeds and violations of the Texas Insurance Code. Plaintiff filed the case in

County Court at Law No. 2 of Nueces County, Texas and Defendants timely removed the

action to this Court on the basis of diversity jurisdiction, 28 U.S.C. § 1332. D.E. 1.

Before the Court is Plaintiff’s amended motion to remand, arguing that diversity of

citizenship between the parties does not exist and that Defendants waived their right of

removal. D.E. 6. Also before the Court is Defendants’ response. D.E. 8. For the

following reasons, the Court DENIES the motion to remand (D.E. 6).

                             STANDARD OF REVIEW

      On a motion to remand, “[t]he removing party bears the burden of showing that

federal jurisdiction exists and that removal was proper.” Manguno v. Prudential Prop. &

1/8
Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (citations omitted). Jurisdiction based

on diversity of citizenship requires that the parties be citizens of different states and that

the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Here, the requisite

amount in controversy is conceded. The diversity of citizenship, however, is contested.

       “The concept of complete diversity requires that all persons on one side of the

controversy be citizens of different states than all persons on the other side.” McLaughlin

v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (quoting Harrison v. Prather, 404

F.2d 267, 272 (5th Cir. 1968)). Where the evidence creates a question of fact, this Court

may decide the question for purposes of determining its jurisdiction.              Voluntary

Purchasing Groups, Inc. v. Reilly, 889 F.2d 1380, 1384 (5th Cir. 1989) (quoting

Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir.), cert. denied, 454 U.S. 897 (1981)).

                                       DISCUSSION

   A. Background

       All parties named in this action are corporations. A corporation is a citizen of the

state in which it is incorporated and in the state where it has its principal place of

business. 28 U.S.C. § 1332(c)(1). The facts at issue and the gist of the arguments are as

follows:

       Plaintiff La Mirage.       It is undisputed that Plaintiff is a Texas non-profit

corporation with its principle place of business in Nueces County, Texas. According to

its bylaws and consistent with Texas law, as a homeowner’s association it operates as

trustee for the benefit of individual condominium unit members with respect to insurance


2/8
policies covering the condominium real estate and improvements. 1 D.E. 6-1, pp. 63-64;

Tex. Prop. Code § 82.111. Plaintiff holds legal title to the insurance claims for the

benefit of the unit owners. D.E. 6-1, pp. 63-64. In that capacity, it procured the

insurance policies at issue, made claims for policy benefits, and filed this action—all on

behalf of the condominium project and its owners.

          Because of the interests of the individual unit owners, Plaintiff seeks to treat its

citizenship as including the citizenship of each owner as a real party in interest. As a

result of the Illinois citizenship of one of its unit owners, Plaintiff argues that there is no

diversity of citizenship to support jurisdiction.

          Defendant Colony. Defendant Colony Insurance Company (Colony) is a Virginia

corporation attesting that its principal place of business is in Virginia. D.E. 1-4, pp. 3,

12; D.E. 8, pp. 17-19. Because it maintains a post office box in Texas, Plaintiff contends

that its principal place of business is actually in Texas. Defendant counters that Colony’s

insurance policy lists a Texas post office box for limited purposes—service of process

and as a “collection point” for various subsidiaries of Argo Group U.S. Inc., Colony’s

ultimate parent company. D.E. 8, pp. 17-19. The same policy designates Virginia as

Colony’s central location for administration and management, where all corporate

decisions are made. Id. Defendant further states that Colony has no offices in Texas. Id.

          Defendant AXIS. Defendant AXIS Surplus Insurance Company (AXIS) is an

Illinois corporation with its principal place of business in Georgia. There is no dispute



1
    The contents of the units, personal property, must be insured by the individual unit owners. D.E. 6-1, pp. 63-64.
3/8
over Defendant AXIS’s citizenship, other than the fact that it would destroy diversity if

Plaintiff’s citizenship is determined by the citizenship of its unit owners.

       Waiver. In the course of defending the state court action, Defendants stated a

defense that the controversy is subject to an arbitration agreement. D.E. 1-4, p. 6. Their

answer states, “Plaintiff’s claims are subject to the terms and conditions of the Policies

regarding appraisal of the amount of loss and arbitration. By appearing and answering

herein, Colony and AXIS do not waive and specifically reserve all rights under the

appraisal and arbitration provisions of the Policies.”       Id.   Plaintiff argues that this

constitutes a waiver of federal jurisdiction because Defendants affirmatively invoked the

state court’s jurisdiction.

   B. Plaintiff Cannot Claim Illinois Citizenship

       Plaintiff’s claim that its citizenship determination should include the citizenship of

a unit owner is based on the requirement that “the ‘citizens’ upon whose diversity a

plaintiff grounds jurisdiction must be real and substantial parties to the controversy.”

Navarro Sav. Ass’n v. Lee, 446 U.S. 458, 460 (1980) (citations omitted). An action must

be prosecuted in the name of the real party in interest. See Fed. R. Civ. P. 17(a)(1).

Plaintiff claims that, despite its corporate form, the unit owners are the real parties in

interest.

       Plaintiff’s argument is contrary to the law. As set out above, Plaintiff’s governing

document requires that it act as trustee for the unit owners. Rule 17(a)(1) specifically

provides that certain parties, such as trustees of express trusts, may sue in their own

names without joining the beneficiaries.         The citizenship of beneficiaries is not
4/8
considered unless “a party already before the court is found to be a non-stake

holder/agent suing only on behalf of another.” Corfield v. Dall. Glen Hills LP, 355 F.3d

853, 865 n.10 (5th Cir. 2003). Otherwise, courts need not consider the citizenship of

non-parties simply because they might also have an interest in the litigation or might be

affected by the judgment. Id.

       The Supreme Court held likewise in Navarro Savings Ass’n. 446 U.S. at 464.

When a trustee holds, manages, and disposes of assets for the benefit of others, the trustee

is a “real party to controversy.”     The citizenship of the beneficiaries may then be

disregarded for purposes of diversity jurisdiction. Id. at 465-66. The Navarro trustee,

who had legal title of the assets, managed the assets, and controlled the litigation, was the

real party. Id. And the only reason the issue was considered in Navarro was because the

trustee was not a corporation. Navarro, 446 U.S. at 462.

       Plaintiff has supplied no reason to look behind the corporation to its trust

beneficiaries. The Court thus finds no basis for disregarding Plaintiff’s status as a

corporation or ignoring established law that a corporation is a citizen of its state of

incorporation and the state of its principal place of business. Because Plaintiff is a

corporation, the citizenship of its unit owners is not relevant to diversity of citizenship

jurisdiction. Plaintiff is only a citizen of Texas. The Court rejects Plaintiff’s first

argument that removal was improper because a homeowner is an Illinois citizen and not

diverse from Defendant AXIS.




5/8
       C. Citizenship of Defendant Colony

       Plaintiff claims that, as a matter of fact, Defendant Colony has its principal place

of business in Texas because Colony’s general counsel has a mailing address in San

Antonio, Texas. According to the Supreme Court, a corporation’s

              “principal place of business” is best read as referring to the
              place where a corporation's officers direct, control, and
              coordinate the corporation’s activities. It is the place that
              Courts of Appeals have called the corporation's “nerve
              center.” And in practice it should normally be the place
              where the corporation maintains its headquarters—provided
              that the headquarters is the actual center of direction, control,
              and coordination, i.e., the “nerve center,” and not simply an
              office where the corporation holds its board meetings (for
              example, attended by directors and officers who have traveled
              there for the occasion).

Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010). Colony has adequately shown that its

corporate activities are conducted in Virginia. Simply having a mailing address in Texas

is insufficient to show that decisions are made or business is conducted there.

       The Court FINDS that Defendant Colony’s principle place of business is in

Virginia, not Texas. The Court rejects Plaintiff’s second argument that removal was

improper because Defendant Colony’s citizenship is not diverse from that of Plaintiff.

       D. Waiver of Right to Remove

       Finally, Plaintiff argues that Defendants waived their right to remove or are

estopped from removing this action because they formally demanded arbitration, thereby

invoking the state court’s jurisdiction and seeking a merits determination. The Court

disagrees.


6/8
       A defendant may waive the right to remove a case to federal court by taking

substantial action that indicates that the defendant has submitted to the state court’s

jurisdiction. See Tedford v. Warner-Lambert Co., 327 F.3d 423, 428 (5th Cir. 2003); see

also Robertson v. U.S. Bank, N.A., 831 F.3d 757, 761 (6th Cir. 2016). “A waiver of the

right to remove must be clear and unequivocal.” Tedford, 327 F.3d at 428. This rule of

law prevents a party from experimenting with his case in state court and removing the

case to federal court upon an adverse decision. Rose v. Giamatti, 721 F. Supp. 906, 922

(S.D. Ohio 1989) (Bolivar Sand Co., Inc. v. Allied Equip., Inc., 631 F. Supp. 171, 172

(W.D. Tenn. 1989)).

       Plaintiff contends that Defendants’ invocation of an arbitration defense waived

their right to remove this action, citing McKinnon v. Doctor’s Associates, Inc., 769 F.

Supp. 216 (E.D. Mich. 1991). In McKinnon, the defendants removed the case only after

they filed a motion to compel arbitration, which the state court denied. Id. at 217. In

determining whether the defendants waived their right of removal, the court concluded

“that the test . . . is whether or not such defendant sought affirmative relief or took

affirmative action resulting in an adjudication on the merits.”        Id. at 218 (citation

omitted). “The mere filing or raising of a defense is insufficient [to find waiver].” Id.

       Here, Defendants did nothing but file or raise their arbitration defense, which

distinguishes this case from McKinnon. They did not file a motion to compel arbitration

or seek any other affirmative relief. Consequently, they did not waive their right of

removal. The Court rejects Plaintiff’s third argument seeking remand on the basis that

the right to remove was waived.
7/8
                                  CONCLUSION

      For the reasons set out above, the Court DENIES Plaintiff La Mirage’s amended

motion to remand (D.E. 6).

      ORDERED this 17th day of December, 2018.

                                          ___________________________________
                                          NELVA GONZALES RAMOS
                                          UNITED STATES DISTRICT JUDGE




8/8
